     Case: 1:17-md-02804 Doc #: 3462 Filed: 09/14/20 1 of 2. PageID #: 500328



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

                                                      MDL No. 2804
IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION                                     Case No. 1:17-md-2804

THIS DOCUMENT RELATES TO:                             Judge Dan A. Polster
   Track One-B Cases


 STIPULATION MODIFYING SECTION III(b)(8) OF THE REVISED TRACK ONE-B
                     CIVIL JURY TRIAL ORDER
       To facilitate the exchange of designations, responsive designations, and objections, the

Parties stipulate as follows:

        1.     On September 11, 2020, Plaintiffs shall provide the Pharmacy Defendants with a

set of designations with a run time of 50 hours or less.

        2.     On September 25, 2020, Plaintiffs will provide Defendants with responsive

designations and objections to Defendants’ affirmative designations.         In addition to their

responsive designations, Plaintiffs may make additional non-repetitive and non-responsive

designations from the depositions previously affirmatively designated during this period.

        3.     On September 29, 2020, Defendants will provide responsive designations and

objections to 50% of the set of affirmative designations that Plaintiffs provide on September 11,

2020. On October 6, 2020, Defendants will provide responsive designations and objections to the

remaining 50% of the set of affirmative designations that Plaintiffs provide on September 11, 2020.

In addition to their responsive designations, Defendants may make additional non-repetitive

designations from the depositions previously affirmatively designated during this period.




                                                 1
     Case: 1:17-md-02804 Doc #: 3462 Filed: 09/14/20 2 of 2. PageID #: 500329




        4.     All other substantive provisions and deadlines in the Revised Track One-B Civil

Jury Trial Order (Dkt. No. 3308) remain in effect and are unmodified by this stipulation.




   IT IS SO ORDERED.




                                               /s/Dan Aaron Polster 9/14/20
                                             DAN AARON POLSTER
                                             UNITED STATES DISTRICT JUDGE




                                                2
